Citation Nr: 1813608	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to a specially adapted housing (SAH) or special home adaptation (SHA) grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1962 to March 1965 and from April 1965 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at the RO before a Decision Review Officer (DRO) in June 2014.  A copy of the DRO hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

2. The Veteran's service-connected COPD is a permanent and total disability, but is not a residual of an inhalation injury caused by breathing steam or toxic fumes, gases and mists present in a fire environment.




CONCLUSIONS OF LAW

1. The criteria for specially adapted housing have not been met.  38 U.S.C. 
§ 2101 (2012); 38 C.F.R. § 3.809 (2017).

2. The criteria for a special home adaptation grant have not been met.  38 U.S.C. 
§ 2101 (2012); 38 C.F.R. § 3.809 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran seeks reimbursement for an Air Scrubber Plus by Activtek described as an air filter he purchased to help ease the symptoms of his COPD.   

A certificate of eligibility for assistance in acquiring SAH may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809.

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

If entitlement to SAH is not established, a veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 C.F.R. 
§ 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

VA Adjudication Manual, M21-1MR, Part IX, Subpart i, Chapter 3, Section 1.c., provides the following guidance for special home adaption eligibility: Qualification for special home adaptation based on a respiratory disorder requires more than a showing of permanent and total disability from a respiratory diagnosis such as pulmonary fibrosis, asthma or chronic obstructive pulmonary disease (COPD).  The diagnosis must have resulted from an inhalational injury caused by breathing steam or toxic fumes, gases and mists present in a fire environment (including, but not limited to, acrolein, chlorine, phosgene, and nitrogen dioxide).  However, all of the provisions of the VA Adjudication Manual are not necessarily binding on the Board.  See 38 C.F.R. § 19.5 (reflecting that the Board is not bound by the VA Adjudication Manual, as it is not "bound by Department manuals, circulars, or other similar administrative issues").  

Here, the Veteran is service-connected for chronic obstructive pulmonary disease (COPD) (rated 100 percent from September 18, 2003); posttraumatic stress disorder (PSTD) (rated 70 percent from April 14, 2004); heart disease (rated 10 percent from September 15, 1999, 30 percent from April 3, 2003, and 60 percent from July 26, 2010); a left ankle disability (rated 20 percent from January 14, 2000); diabetes mellitus type II (rated 20 percent from February 2, 2004); a low back disability (rated 10 percent from March 1965 to April 1965, 10 percent from May 1, 1982, 20 percent from September 15, 1999); tinnitus (rated 10 percent from May 1, 1982); a left knee disability (rated 0 percent from May 1, 1982 and 10 percent from September 15, 1999); hypertension (rated 10 percent from November 27, 2000); right lower extremity neuropathy (rated 10 percent from November 30, 2004); left lower extremity neuropathy (rated 10 percent from November 30, 2004); hemorrhoids (rated noncompensable from May 1, 1982); a left upper lip scar (rated 0 percent from March 7, 1965 to April 14, 1965 and from May 1, 1982); and impotence (rated 0 percent from July 13, 2004).  

On review, the Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  Therefore, entitlement to SAH and the claim must be denied.  38 C.F.R. § 3.809.

Where entitlement to SAH is not established, a veteran may nevertheless qualify for a SHA grant.  Here, although the Veteran is in receipt of a 100 percent rating for COPD, which is a permanent and total service-connected disability, his COPD diagnosis is not shown to have resulted from an inhalational injury caused by breathing steam or toxic fumes, gases and mists present in a fire environment.  

The Board recognizes the Veteran's argument that his COPD is a residual of an inhalation injury.  Specifically, he asserts that exposure to herbicide agents during service either caused or aggravated his COPD.  This argument, however, is not convincing.   

The Board recognizes that the Veteran in this case is presumed to have been exposed to herbicide agents during his military service, as he has confirmed service in the Republic of Vietnam during the Vietnam era from July 1965 to July 1966.   

However, although the Veteran is competent to report his observable respiratory COPD symptoms, he is not competent to offer a medical opinion, as he is not shown to possess the requisite medical training.  Therefore, his statements that his COPD is due to an inhalation injury, and resulted from, or was aggravated by, in-service herbicide agent exposure, are not considered competent.

Significantly, the Veteran's lay evidence is inconsistent with, and outweighed by the competent medical evidence in this case.  In this regard, a November 2004 VA medical examiner opined that the Veteran's COPD was most likely associated with his smoking history (until 1990), causing pulmonary hypertension during military service.  There is entirely no competent evidence of his COPD being a residual of an inhalation injury present in a fire environment during service.  

With regard to the argument that the Veteran's COPD was aggravated by an inhalation injury, the pertinent VA regulation does not allow a grant based on aggravation.  Moreover, that argument would still fail, as the Veteran was not even diagnosed with early COPD until 1977, approximately ten years after his service in Vietnam.  

In summary, the preponderance of the evidence is against a finding that the Veteran's permanent and total service-connected lung disability is due to an inhalation injury as contemplated under 38 U.S.C. § 2101 (b)(2) and 38 C.F.R. § 3.809a . Accordingly, a SHA grant must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to specially adapted housing (SAH) is denied.

Entitlement to a special home adaptation (SHA) grant is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


